UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6850


JOHN SCOTT HUDSON,

                     Plaintiff - Appellant,

              v.

OFFICER BASINA; OFFICER KEEL; NC DEPARTMENT OF PUBLIC SAFETY;
SGT. FIELDS; UNIT MANAGER SPIVEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-ct-03368-M)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Scott Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Scott Hudson appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014). We have reviewed the record and find no abuse of discretion in the district

court’s dismissal of Hudson’s Eighth Amendment claim as frivolous. See Nagy v. FMC

Butner, 376 F.3d 252, 254, 256-57 (4th Cir. 2004) (stating standard of review and defining

frivolous claim). Accordingly, we affirm for the reasons stated by the district court.

Hudson v. Basina, No. 5:20-ct-03368-M (E.D.N.C. May 14, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2